Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
The amendments made to claims 1, 6, and 7 are acknowledged.
Applicant’s arguments, see Remarks page 4 lines 13-16, filed 6/3/22, with respect to Claim 6 have been fully considered and are persuasive.  The 112(a) rejection  of Claim 6 has been withdrawn. 
Allowable Subject Matter
Claims 1, 6, and 7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the amendment made to claim 1 incorporates the limitations of claim 5 indicated as allowable if rewritten in independent form included in the in the Office Action mailed 3/4/22 along with reasons for allowance.
Regarding Claim 6, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method of manufacturing the balance-spring stud that comprises widening the gap by stamping and creating, by upsetting, a stop means that projects in the gap designed to receive the spot of hardened glue in which the free end of the last turn on the outside of the spiral spring is trapped.
Regarding Claim 7, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method of manufacturing the balance-spring stud that comprises machining a first hole in the balance-spring stud from the free end of the first and second arms towards the base, and machining a second hole in the stud from the base towards the free end of the first and second arms, the machining being carried out so that the first hole emerges partially in the second hole in order to locally preserve a collar that projects in the gap provided for receiving the spot of hardened glue in which the free end of the last turn on the outside of the spiral spring is trapped.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A JOHNSTON whose telephone number is (571)272-4353. The examiner can normally be reached Monday - Friday 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571)272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN ANDREW JOHNSTON/Examiner, Art Unit 2844   


/EDWIN A. LEON/Primary Examiner, Art Unit 2833